Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				
 Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered. Claims 1-19 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zampini (US 20070247842, cited previously) in view of Pickard (US 20120140462, cited previously) and Roberts (US 20040239243)
Regarding claim 1, Zampini teaches a light emitting apparatus (Fig.3), comprising: a luminaire housing having a base (base on which the LEDs are disposed) and a side portion (the side of the housing that is perpendicular to the base as shown below); 


    PNG
    media_image1.png
    329
    681
    media_image1.png
    Greyscale
a plurality of light emitting subassemblies (21 in Fig.3) coupled to the base of the luminaire housing, each subassembly comprising a plurality of LEDs (each of the circuit board elements 21 ([0063]) with plurality of LEDs 19 [0003] in Fig.6 are considered as the subassemblies), a first  light emitting subassembly  (left side/bottom  assemblies in Fig.6)  having a  diffuser (25 in Fig.3 which is a diffuser in [0063])  extending a length (as shown in Fig.6) of the first light emitting subassembly and positioned in front of a light emitting side of the plurality of LEDs 19 on the first light emitting subassembly, the diffuser configured to bathe an area surrounding the light emitting apparatus with diffuse light. 
Zampini teaches a second embodiment in Fig.8 wherein a light emitting subassembly having a reflector 59 reflecting light emitted from the plurality of LEDs without a diffuser (since element 17 is considered as clear glass and not a diffuser from [0058]-[0059])  in Fig.8 that has the reflectors), wherein the reflector extends along a length of the second light emitting subassembly at an angle (this is shown in Fig,8A). 
 	Therefore, Zampini teaches the diffusers over the LEDs and the uplight and downlight emitting luminaire in Fig.3 are configured to direct light to a ground level and to an upper area surrounding the light emitting apparatus, whereas in embodiment of Fig.8, Zampini teaches a set of light emitting subassemblies that have individual reflectors.
Zampini does not explicitly teach the individual diffuser and reflector subassemblies within the single embodiment, however forming luminaires with a combination of some  light emitting subassemblies with reflectors while other light subassemblies within a single embodiment having no reflectors within the subassemblies are well known techniques based on the desired light characteristics and applications, as disclosed in Roberts (2 subassemblies to the bottom side having no reflectors, while the top 3 subassemblies having reflectors 26 in Fig.1, whereas further, in Fig.2 the bottom subassembly has a reflector, while the top subassemblies having no reflectors in Roberts).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the combination of diffuser and reflector subassemblies, by routine experimentation, from the teachings of Zampini (Fig.3 and 8) and Roberts such that the reflector is configured to direct light to a ground level and the diffuser is configured to diffuse light to an upper area surrounding the light emitting apparatus in the device of Zampini in order to achieve desired illuminator performance ([0076] in Roberts) since use of a combination of individual diffuser and reflector(s) subassemblies within an uplighting and downlighting luminaire (Fig.3) of Zampini involves routine skill in the art from the teachings of Zampini that uses reflectors in the subassemblies (Fig.8) and also from Roberts that discloses techniques combining light emitting sub-assemblies with some with and some without reflectors), in order to achieve desired illuminator performance.
Zampini in view of Roberts does not teach with respect to a plane of the base of the luminaire housing, a distal end of the side portion of the luminaire housing extends a first perpendicular distance from the plane, and a distal end of the diffuse extends a second perpendicular distance from the plane, wherein the second perpendicular distance is greater than the first perpendicular distance.
Pickard teaches an LED housing (Fig.6) wherein with respect to a plane of the base (base is wherein LED 608 is located) of the luminaire housing, a distal end (top end of housing 606 in [0064]) of the side portion of the luminaire housing extends a first perpendicular distance from the plane, and a distal end of the diffuser (top surface of lens 602 wherein lens element can comprise of diffuser in [0009],[0016] or first two lines of [0039]) extends a second perpendicular distance from the plane, wherein the second perpendicular distance is greater (since top surface 602 is at a higher distance than the top end of the side of the housing 606)  than the first perpendicular distance in order to achieve heat dissipation by the housing ([0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the housing dimensions, as disclosed by Pickard in the device of Zampini in view of Roberts in order to achieve heat dissipation by the housing.


    PNG
    media_image2.png
    363
    596
    media_image2.png
    Greyscale

Regarding claim 2, Zampini in view of Roberts and Pickard teaches a light emitting apparatus wherein each of the light emitting subassemblies comprises a mounting component that couples the plurality of LEDs to the luminaire housing, wherein the mounting component forms a heat sink for dissipating heat emitted by the LEDs (13/15 in Fig.3, 3A, [0056] in Zampini).

Regarding claim 6, Zampini in view of Roberts and Pickard teaches a light emitting apparatus further comprising: an uplight housing; and an uplight module coupled to the uplight housing on a side opposite the light emitting subassemblies (top and bottom housing elements in at least Fig.3 and 3A for upwards and downlight illumination in Zampini).

Regarding claim 7, Zampini in view of Roberts and Pickard teaches a light emitting apparatus, wherein the uplight module comprises at least one of a diffuser and a reflector (end reflectors 31 in Fig.3A, 3 and diffusers 25 in Zampini).

Regarding claim 8, Zampini in view of Roberts and Pickard teaches a light emitting apparatus, further comprising: a housing coupled to the plurality of subassemblies, wherein the housing extends along the length of the subassemblies (base of 13 in Fig.3 or 3A in Zampini).
Regarding claim 12, Zampini in view of Roberts and Pickard teaches upward and downward distribution of light, but does not explicitly teach wherein each reflector is configured to direct light to a ground level of a warehouse and to a lower rack area of the warehouse and each diffuser is configured to diffuse light to an upper rack area of the warehouse. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the upward and downward luminaire in various storage/warehouse applications in order to illuminate top and bottom warehouse items.

Regarding claim 13, Zampini in view of Roberts and Pickard teaches the apparatus, wherein each of the plurality of subassemblies comprises either the diffuser or the reflector (In the embodiment of Fig.8 wherein each reflector 59 is considered, and the wherein the windows can be considered as clear plate as disclosed in [0059] in Zampini).

Regarding claim 14, Zampini in view of Roberts and Pickard teaches the apparatus, wherein each subassembly comprises a rectangular mounting component with the plurality of LEDs for the subassembly extending along a length of the mounting component (Fig.5, 6,8A in Zampini)
Regarding claim 15, Zampini in view of Roberts and Pickard teaches the apparatus, wherein the diffuser comprises a cover that extends along the length of the corresponding mounting component and is configured to diffuse light in common from the plurality of LEDs on the corresponding mounting component since Zampini teaches cover 25 and/or common cover 17 as a diffuser ([0058]) that extends along the length of the corresponding mounting component and is configured to diffuse light in common from the plurality of LEDs, and it is well known in the art to use individual covers or common covers over LEDs in order to achieve individual or common diffuser effects for the LEDs and to optimize the diffusion.
Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zampini in view of Roberts and Pickard and further in view of Kiraly (US 20030174517, cited previously)
Regarding claim 3, Zampini in view of Roberts and Pickard teaches the invention set forth in claim 2 above but is silent regarding the mounting component comprises a plurality of channels, wherein the channels are configured to receive at least one selected from a group consisting of an LED light strip having a reflector, an LED light strip without a reflector, and the diffuser.
In the same field of endeavor, Kiraly teaches the mounting component comprises a plurality of channels 60 and 62 (Fig.6 and 7 and [0030], also see channels 30 in Fig.1), wherein the channels are configured to receive at least one selected from a group consisting of an LED light strip having a reflector 50 (or diffuser 24), an LED light strip without a reflector, and the diffuser in order to mount assembly to the supporting structure 10 ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add the channels as disclosed by Kiraly in the device of Zampini in view of Roberts and Pickard in order to mount assembly to the supporting structure.
Regarding claim 5, Zampini in view of Roberts, Pickard and Kiraly teaches an apparatus, wherein the reflector (50 in Fig.4 and [0037], 18 and 20 in Fig.1 in Kiraly) is secured to the mounting component 10 of the LED strip.
 Regarding claim 9, Zampini in view of Roberts, Pickard and Kiraly teaches an apparatus further comprising a side piece coupled to an end of the plurality of subassemblies; and a side housing surrounding at least a portion of the side piece (two portions shown as 26 and element before 26 in right end of Fig.1 of Kiraly).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zampini in view of Roberts, Pickard and Kiraly and further in view of Amrine (US 20140268727, cited previously)
Regarding claim 4, Zampini in view of Roberts, Pickard and Kiraly teaches the invention set forth in claim 3 above but is silent regarding the diffuser comprises a flexible diffusing material that bends such that edges of the diffuser are received in the channels of the mounting component.
In the same field of endeavor, Amrine teaches a diffuser comprises a flexible diffusing material that bends such that edges of the diffuser are received in the channels of the mounting component in order to snap fit in the channels ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the flexible diffuser as disclosed by Amrine in the device of Zampini in view of Roberts, Pickard and Kiraly in order to snap fit in the channels.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zampini in view of Roberts, Pickard and Kiraly and further in view of Pare (US 20040107615, cited previously)
Regarding claim 10, Zampini in view of Roberts, Pickard and Kiraly teaches the invention set forth in claim 9 above but is silent regarding the apparatus further comprising: a power supply and control circuitry disposed inside the side housing.
In the same field of endeavor, Pare teaches a lighting apparatus wherein a power supply 72 and control circuitry disposed inside the side housing 70 in order to hold the power supply unit (Fig.11 and last 2 lines of [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add the side housing as disclosed by Pare in the device of Zampini in view of Roberts, Pickard and Kiraly in order to hold the power supply unit.
Regarding claim 11, Zampini in view of Roberts, Pickard, Kiraly and Pare teaches an apparatus, further comprising: two side pieces coupled to each of the plurality of subassemblies at opposite ends; and two side housings, each surrounding at least a portion of one of the side pieces, wherein a power supply and control circuitry are disposed inside at least one side housing (Fig.11 of Pare).

Response to Arguments
The arguments filed by the Applicant on 5/2/22 is considered, however they are not found to be persuasive. Applicant has argued that “What Applicant claims, however, is a specific combination for both diffusing and reflecting light in specific relative directions with respect to an associated luminaire, and a specific relationship between a side portion of a housing of the luminaire and at least certain diffusers. Such an arrangement may lead to various, desirable lighting effects, depending on a particular implementation. See Wassel at, inter alia, paragraphs 0033-35. Applicant disputes the Examiner’s contention that the mere availability of individual features and a general motivation to experiment properly renders unpatentable the invention of claim 1”.
 The arguments are not found to be persuasive because Zampini already teaches uplighting and downlighting using diffusers in a single embodiment of Fig.3 whereas teachings of individual reflectors for each light emitting subassembly are also taught in Fig.8. Furthermore, Roberts is used as a support prior art that teaches that using a combination of light emitting sub-assemblies, some sub-assemblies with and some without reflectors within a single embodiment are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the combination of diffuser and reflector subassemblies, by routine experimentation, from the teachings of Zampini and Roberts such that the reflector is configured to direct light to a ground level and the diffuser is configured to diffuse light to an upper area surrounding the light emitting apparatus in the device of Zampini in order to achieve desired illuminator performance ([0076] in Roberts). Use of a combination of individual diffuser and reflector(s) subassemblies within the uplighting and downlighting luminaire (Fig.3) of Zampini involves routine skill in the art from the teachings of Zampini that uses reflectors in the subassemblies (Fig.8) and also from Roberts that discloses techniques combining light emitting sub-assemblies with some with and some without reflectors), in order to achieve desired illuminator performance
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875